Exhibit 10.1
EXECUTION COPY




_____________________________________________________________________


AMENDED AND RESTATED
MASTER AGREEMENT
BY AND AMONG
ADIENT PLC,
YANFENG AUTOMOTIVE TRIM SYSTEMS COMPANY LTD.,
ADIENT YANFENG SEATING MECHANISMS CO., LTD.,
YANFENG ADIENT SEATING CO., LTD.
AND
YANFENG GLOBAL AUTOMOTIVE INTERIOR SYSTEMS CO., LTD.
DATED AS OF JUNE 24, 2020
_____________________________________________________________________


* Schedules and exhibits have been omitted pursuant to Item 601(a)(5) of
Regulation S-K. A copy of any omitted schedule or exhibit will be furnished
supplementally to the Securities and Exchange Commission upon request; provided,
however, that Adient plc may request confidential treatment of omitted items.








--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page
Article 1 Definitions
3
Section 1.1 Definitions
3
Section 1.2 Interpretation; Construction
8
Article 2 Transactions
9
Section 2.1 Mechanism IP Transactions
9
Section 2.2 AYM Amendments
9
Section 2.3 YFAI Transactions
10
Section 2.4 YFAS Extension
10
Section 2.5 Dividend Distributions
10
Article 3 Consideration; Closing
11
Section 3.1 Consideration
11
Section 3.2 Closing Steps
11
Section 3.3 Closing Related Covenants.
12
Section 3.4 YFAI Deferred Purchase Price
13
Article 4 Representations and Warranties
13
Section 4.1 Representations and Warranties of Each Party
13
Article 5 Regulatory Approvals; Other Covenants
14
Section 5.1 Reasonable Best Efforts
14
Section 5.2 Further Assurances
15
Section 5.3 YFAI Covenants
16
Section 5.4 Technology Transfer and Technical Assistance Agreement
16
Section 5.5 Survival; Limitation on Liability
16
Article 6 Public Announcements; Confidentiality
17
Section 6.1 Public Announcements
17
Section 6.2 Confidentiality
17
Article 7 Tax matters
18
Section 7.1 Withholding Taxes
18
Section 7.2 Transaction Taxes
18
Article 8 Conditions to Closing
19
Section 8.1 Conditions to the Obligations of All Parties
19
Section 8.2 Conditions to the Obligations of Each Party
19
Section 8.3 Frustration of Closing Conditions
19
Article 9 Termination
19
Section 9.1 Termination
19
Section 9.2 Effect of Termination
20

        





--------------------------------------------------------------------------------



Article 10 Miscellaneous
21
Section 10.1 Fees and Expenses
21
Section 10.2 Late Payments
21
Section 10.3 Notices
22
Section 10.4 Entire Agreement
24
Section 10.5 Amendment
25
Section 10.6 Waivers
25
Section 10.7 Severability
25
Section 10.8 No Third Party Beneficiaries
25
Section 10.9 Assignment
25
Section 10.10 Governing Law; Submission to Jurisdiction; Waiver of Jury Trial
26
Section 10.11 Specific Performance
27
Section 10.12 Export Control
27
Section 10.13 Counterparts and Electronic Signatures
27
Section 10.14 Languages
27



        





--------------------------------------------------------------------------------



EXHIBITS


EXHIBIT A  FORM OF MECHANISMS INTELLECTUAL PROPERTY AGREEMENT
EXHIBIT B-1  FORM OF AMENDED AND RESTATED AYM JOINT VENTURE AGREEMENT
EXHIBIT B-2  FORM OF AMENDMENT TO THE AYM ARTICLES OF ASSOCIATION
EXHIBIT C-1  FORM OF ORIGINAL YFAI EQUITY TRANSFER AGREEMENT
EXHIBIT C-2  FORM OF SUPPLEMENT TO THE YFAI EQUITY TRANSFER AGREEMENT
EXHIBIT D-1  FORM OF AMENDMENT NO. 15 TO YFAS JOINT VENTURE AGREEMENT
EXHIBIT D-2  FORM OF AMENDMENT NO. 15 TO YFAS ARTICLES OF ASSOCIATION


ANNEXES
ANNEX A-1  STEP PLAN REGARDING YFAI PAYMENT
ANNEX A-2  STEP PLAN REGARDING IP CLOSING
ANNEX B  REGULATORY CONSENTS
ANNEX C  REGULATORY CONSENTS – CLOSING CONDITIONS
ANNEX D  YFAI NET PROFIT ATTRIBUTABLE TO EQUITY OWNERS OF THE COMPANY FOR FISCAL
YEAR 2019






        






--------------------------------------------------------------------------------



AMENDED AND RESTATED MASTER AGREEMENT
This AMENDED AND RESTATED MASTER AGREEMENT (this “Agreement”), dated as of June
24, 2020, is entered into by and among Adient plc, a corporation formed under
the laws of Ireland with the address of its principal executive offices at 25-28
North Wall Quay, IFSC, Dublin 1, Ireland D01 H104 (“Adient”), Yanfeng Automotive
Trim Systems Company Ltd., a company formed under the laws of the P.R.C. with
its registered address at No. 399, Liuzhou Road, Xuhui District, Shanghai, the
P.R.C. (“Yanfeng”), Adient Yanfeng Seating Mechanisms Co., Ltd., a joint venture
formed under the laws of the P.R.C. with its registered address at 451 Dieqiao
Road, Kangqiao Town, Pudong New Area, Shanghai, the P.R.C. (“AYM”), Yanfeng
Adient Seating Co., Ltd., a joint venture formed under the laws of the P.R.C.
with its registered address at No. 669 Kangan Road, Kangqiao Industrial Zone,
Pudong, Shanghai, the P.R.C. (“YFAS”) and Yanfeng Global Automotive Interior
Systems Co., Ltd., a joint venture formed under the laws of the P.R.C. with its
registered address at Room A-786, No. 188 Yesheng Road, China (Shanghai) Free
Trade Pilot Zone (“YFAI”, and together with Adient, Yanfeng, AYM and YFAS, the
“Parties”, and each, a “Party”). Capitalized terms used but not otherwise
defined herein shall have the meaning ascribed to the term in Article 1
(Definitions).
RECITALS
WHEREAS, on January 31, 2020, the Parties entered into the Master Agreement (the
“Original Agreement”);
WHEREAS, in connection with certain required regulatory consents in connection
with the Transactions, the Parties desire to amend certain terms of, and
restate, the Original Agreement as set forth herein;
WHEREAS, AYM is a joint venture owned, directly or indirectly, by Yanfeng (50%)
and Adient (50%) and engaged in the business of developing, designing,
engineering, manufacturing, assembling, servicing, supplying, distributing and
selling automotive seat mechanism products and their auxiliary functional parts
primarily in the P.R.C.;
WHEREAS, Adient and AYM wish to enter into one or more agreements to document,
among other things, that (a) Adient has agreed to transfer or cause to be
transferred to AYM, and AYM has agreed to purchase, the Transferred IP (as
defined in the Mechanisms Intellectual Property Agreement), which consists of
certain patents, trademarks, know-how and other intellectual property rights
owned by Adient (or certain of its Subsidiaries) and used exclusively in the
conduct of Adient’s mechanism business as of the date of such transfer, and
(b) in connection with such transfer, (i) AYM will grant back to Adient a sole
license with respect to the Transferred IP on a worldwide and royalty-free
basis, (ii) Adient will grant AYM a worldwide and royalty-free license with
respect to certain intellectual property rights owned by Adient (or certain of
its Subsidiaries) and used on a non-exclusive basis in the conduct of Adient’s
mechanism business, (iii) AYM will not be permitted to license or sub-license
the Transferred IP or the intellectual property rights licensed by Adient to it,
respectively, other than to certain of its Subsidiaries and third-party
contractors, and (iv) Adient and AYM will license to each other certain
intellectual property improvements relating to the mechanism business, in each



--------------------------------------------------------------------------------



case, on the terms and subject to the conditions set forth in the Mechanisms
Intellectual Property Agreement and this Agreement (collectively, the “Mechanism
IP Transactions”);
WHEREAS, Adient, Yanfeng and AYM wish to make (or cause their relevant
Affiliates, as the case may be, to make) certain amendments to the Equity Joint
Venture Contract in relation to the formation of AYM, by and between Adient Asia
Holdings Co., Limited, a company formed under the laws of Hong Kong, with its
registered address at Unit 1812A, 18F., Exchange Tower, No. 33 Wang Chiu Road,
Kowloon Bay, Kowloon, Hong Kong (“Adient Asia”) and Yanfeng, dated as of
September 9, 2013, as amended (the “AYM Joint Venture Agreement”), and the
Articles of Association of AYM, dated as of September 9, 2013, as amended (the
“AYM Articles of Association”) to, among other things, (a) make certain
governance changes such that Yanfeng may consolidate the results of AYM for
financial reporting and accounting purposes, and (b) expand AYM’s business and
customer scope such that it may carry out its seating mechanism business
anywhere in and outside of the PRC, in each case on the terms and subject to the
conditions set forth in this Agreement and the relevant Definitive Agreements
(collectively, the “AYM Amendments”);
WHEREAS, YFAI is a joint venture owned, directly or indirectly, by Yanfeng (70%)
and Adient (30%) and engaged in the automotive interiors business, which
includes production of instrument panels, floor consoles, door panels, overhead
consoles, cockpit systems, decorative trim and other automotive interior
products;
WHEREAS, Adient, Yanfeng and YFAI wish to enter (or cause their relevant
Affiliates, as the case may be, to enter) into one or more agreements to
document that (i) Adient has agreed to transfer or cause to be transferred to
Yanfeng, and Yanfeng has agreed to purchase, all of the issued and outstanding
equity interest in YFAI held, directly or indirectly, by Adient, which
represents 30% (thirty percent) of YFAI’s total issued and outstanding equity
interest (the “YFAI Acquisition”), and (ii) YFAI has agreed to continue to
provide support following the consummation of the YFAI Acquisition to Changchun
FAWAY Adient Automotive Systems Co., Ltd., a joint venture formed under the laws
of the P.R.C. with its registered address at No. 4736 Dong Nanhu Avenue,
Changchun Economic & Technological Development Zone, the P.R.C. (“CFAA”) and
which is owned, directly or indirectly, by Adient and Changchun FAWAY Automotive
Components Co., Ltd. (the “CFAA Technical Assistance”), in each case, on the
terms and subject to the conditions set forth in this Agreement and the relevant
Definitive Agreements (the “YFAI Transactions”);
WHEREAS, YFAS is a joint venture owned, directly or indirectly, by Yanfeng
(50.01%) and Adient (49.99%) and engaged in the business of developing,
designing, engineering, manufacturing, assembling, servicing, supplying,
distributing and selling automotive seating and related components primarily in
the P.R.C.;
WHEREAS, Adient, Yanfeng and YFAS wish to amend (or cause their relevant
Affiliates, as the case may be, to amend) the Joint Venture Contract of YFAS, by
and between Adient Asia and Yanfeng, dated as of October 22, 1997, as amended
(the “YFAS Joint Venture Agreement”), and the Articles of Association of YFAS,
dated as of October 22, 1997, as amended (the “YFAS Articles of Association”),
in each case in order to extend the term of the
        2


--------------------------------------------------------------------------------



joint venture on the terms and subject to the conditions set forth in this
Agreement and the relevant Definitive Agreements (collectively, the “YFAS
Extension”);
WHEREAS, (i) AYM wishes to declare and distribute dividends to its shareholders
(proportionately to their ownership interest, namely 50% to each of Yanfeng and
Adient Asia) in the aggregate amount of RMB 1,182,774,067.94 (the “AYM
Dividend”), and (ii) YFAS wishes to declare and distribute dividends to its
shareholders (proportionately to their ownership interest, namely 50.01% to
Yanfeng and 49.99% to Adient Asia) in the aggregate amount of RMB
1,887,167,871.28 (the “YFAS Dividend” and, together with the AYM Dividend, the
“Dividend Distributions”); and
WHEREAS, the Parties intend that the consummation of the Mechanism IP
Transactions, the AYM Amendments, the YFAI Transactions, the YFAS Extension and
the Dividend Distributions will occur in the sequence and with the
inter-conditionality set forth in this Agreement.
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, agree as follows:
ARTICLE 1
DEFINITIONS


Section 1.1 Definitions. As used in this Agreement, the following capitalized
terms have the respective meanings set forth below.
“Adient” has the meaning specified in the introductory paragraph to this
Agreement.
“Adient Asia” has the meaning specified in the introductory paragraph to this
Agreement.
“Adient HK” has the meaning specified in Section 2.3.
“Adient Indemnitee” has the meaning set forth in Section 9.2(c).
“Affiliate” means, with respect to any Person, any other Person that, now or in
the future (unless the context otherwise requires), directly or indirectly,
including through one or more intermediaries, controls, is controlled by or is
under common control with such Person; provided that a Person shall only be
considered to be an Affiliate of another Person during the period that such
relationship of control exists. As used in this definition, the term “controls”
(including the terms “controlled by” and “under common control with”) means
possession, directly or indirectly, including through one or more
intermediaries, of the power to direct or cause the direction of the management
or policies of a Person, whether through the ownership of voting securities, by
Contract or otherwise; provided that, for the purposes of this definition, a
relationship of “control” shall be deemed not to exist between (i) Adient or any
of its Subsidiaries, on the one hand, and any of Yanfeng, AYM, YFAS and YFAI, or
any of their
        3


--------------------------------------------------------------------------------



respective Subsidiaries, on the other hand, or (ii) Yanfeng or any of its
Subsidiaries, on the one hand, and AYM or any of its Subsidiaries, on the other
hand.
“Agreement” has the meaning set forth in the introductory paragraph to this
Agreement.
“Amended and Restated AYM Joint Venture Agreement” has the meaning specified in
Section 2.2.
“Amendment to the AYM Articles of Association” has the meaning specified in
Section 2.2.
“Amendment No. 15 to YFAS Joint Venture Agreement” has the meaning specified in
Section 2.4.
“Amendment No. 15 to YFAS Articles of Association” has the meaning specified in
Section 2.4.
“Amendments to AYM Joint Venture Agreement and AYM Articles of Association” has
the meaning specified in Section 2.2.
“Amendments to YFAS Joint Venture Agreement and YFAS Articles of Association”
has the meaning specified in Section 2.4.
        “Antitrust Laws” means all antitrust, competition or trade regulation
Laws of any Governmental Body or Laws issued by any Governmental Body that are
otherwise designed or intended to prohibit, restrict or regulate actions or
transactions having the purpose or effect of monopolization, restraint of trade
or harm to competition.
“Arbitration Rules” has the meaning set forth in Section 10.10(c).
“AYM” has the meaning specified in the introductory paragraph to this Agreement.
“AYM Amendments” has the meaning specified in the introductory paragraph to this
Agreement.
“AYM Articles of Association” has the meaning specified in the introductory
paragraph to this Agreement.
“AYM Joint Venture Agreement” has the meaning specified in the introductory
paragraph to this Agreement.
“AYM Resolutions” means the resolutions adopted by the board of directors of AYM
on or prior to the date of this Agreement approving the AYM Dividend.
“Burdensome Condition” means, with respect to each Party, (i) a condition to
implementing any aspect of the relationships contemplated by this Agreement or
the Definitive Agreements or (ii) any Governmental Body requiring such Party to
make payments or accept commitments, accept contract terms, limit its
operations, impair any right with respect to the use
        4


--------------------------------------------------------------------------------



of its assets or otherwise affect such Party, in each case, in a manner or to a
degree that materially and adversely affects the collective benefits to such
Party, in the affected Party’s judgment acting reasonably, under the
relationships contemplated by this Agreement or the Definitive Agreements, taken
as a whole.
“Business Day” means any day except Saturday, Sunday or any other day on which
commercial banks in New York (New York), Hong Kong Special Administrative Region
and Shanghai (the P.R.C.) are authorized or required by Law to be closed. Any
event the scheduled occurrence of which would fall on a day that is not a
Business Day shall be deferred until the next succeeding Business Day.
“Buyer” has the meaning specified in Section 5.1.
“CFAA” has the meaning specified in the introductory paragraph to this
Agreement.
“CFAA Technical Assistance” has the meaning specified in the introductory
paragraph to this Agreement.
“Change in Law” means any change in applicable Law that is effective as of the
applicable date as well as the issuance of a ruling of general application
issued by any relevant Governmental Body which addresses the treatment of
payment to be made under this Agreement.
“Closing” means the consummation of the Transactions that are the subject of
this Agreement and the Definitive Agreements.
“Closing Step” has the meaning specified in Section 3.2.
“Confidentiality Agreement” means the section titled “Confidentiality” set forth
in the Term Sheet dated as of December 18, 2019, by and between Adient and
Yanfeng.
“Consent” means any approval, authorization, consent, registration, filing,
ratification, permission, certificate, exemption or waiver or the expiration,
lapse or termination of any waiting period (including any extension thereof).
“Contract” means any contract, agreement or other legally binding instrument,
including any note, bond, mortgage, deed, indenture, commitment, undertaking,
promise, lease, sublease, license or sublicense or joint venture.
“Definitive Agreements” means, collectively, the Mechanisms Intellectual
Property Agreement, the Amendments to AYM Joint Venture Agreement and AYM
Articles of Association, the YFAI Equity Transfer Agreement, the Amendments to
YFAS Joint Venture Agreement and YFAS Articles of Association, the Document
Escrow Agreement and the Fund Escrow Agreement (each as defined in the YFAI
Equity Transfer Agreement) and any other agreement contemplated by this
Agreement or any of the agreements referenced in this definition.
“Distributable Earnings” means the after-tax earnings of YFAI as reflected in
the audited financial statements of YFAI under the line-item “Net Profit
Attributable to Equity Owners of
        5


--------------------------------------------------------------------------------



the Company” (or its equivalent) for the applicable fiscal year (which amount,
for the purposes of clarity, for the year ended December 31, 2019 is set forth
in Annex D hereto”).
“Dispute” has the meaning set forth in Section 10.10(b).
“Existing Agreements” means, with respect to each Party, any agreements of such
Party and its Subsidiaries existing as of the date of this Agreement.
“Governmental Body” means (i) any supra national, national, state, municipal or
local government (including any subdivision, court, administrative agency or
commission or other authority thereof) or any quasi governmental or private
body, including any court, tribunal, commission or regulatory or self-regulatory
body (including any securities exchange), exercising any regulatory, taxing,
importing or other governmental or quasi governmental authority, including the
European Union; and (ii) any public international organization.
“HKIAC” has the meaning set forth in Section 10.10(c).
“Initial Disclosures” has the meaning set forth in Section 6.1.
“IP Closing” has the meaning set forth in Section 3.2(b)(ii).
“Law” means any law, statute, code, rule or regulation enacted by any
Governmental Body.
“Legal Proceeding” means claim, action, suit or proceeding before any
Governmental Body.
“Mechanism IP Purchase Price” has the meaning specified in Section 3.1(a).
“Mechanism IP Transactions” has the meaning specified in the introductory
paragraph to this Agreement.
“Mechanism Intellectual Property Agreement” has the meaning specified in
Section 2.1.
“Notice of Arbitration” means the notice submitted by the Party initiating the
arbitration to HKIAC and the other Party in accordance with Article 4 of the
Arbitration Rules.
“Order” means any judgment, order or decree of any Governmental Body.
“Organizational Documents” means, with respect to any Person, the articles of
incorporation, certificate of incorporation, charter, by-laws, articles of
formation, certificate of formation, regulations, operating agreement,
partnership agreement, certificate of limited partnership, and all other similar
documents, instruments or certificates executed, adopted or filed in connection
with the creation, formation or organization of such Person, including any
amendments thereto or restatements thereof.
“Original Agreement” has the meaning specified in the Recitals.
“Outside Date” has the meaning specified in Section 9.1(b).
        6


--------------------------------------------------------------------------------



“Party” and “Parties” has the meaning specified in the introductory paragraph to
this Agreement.
“Person” means any individual, general or limited partnership, corporation,
limited liability company, business trust, joint stock company, trust,
unincorporated organization, joint venture, firm, association or other entity or
organization (whether or not a legal entity), including any Governmental Body
(or any department, agency, or political subdivision thereof).
“P.R.C.” means the People’s Republic of China.
“Representatives” means the directors, officers, employees, investment bankers,
consultants, attorneys, accountants and other advisors and representatives of a
Person.
“SAFE” has the meaning specified in Section 3.3.
“Subsidiary” means, with respect to any Person, any other Person with respect to
which such first Person (alone or in combination with any of such first Person’s
other Subsidiaries) now or in the future (unless the context otherwise requires)
owns (i) capital stock or other equity interests having the ordinary voting
power to elect a majority of the board of directors or other governing body of
such Person or (ii) if no such governing body exists, a majority of the
outstanding voting securities of such Person; provided that a corporation,
entity or other organization shall only be considered a Subsidiary of the
applicable Person during the period that the foregoing relationship as described
in clauses (i) or (ii) of this definition, as applicable, exists.
“Tax Authority” has the meaning specified in Section 7.1.
“Transaction Taxes” has the meaning specified in Section 7.2.
“Transactions” means the Mechanism IP Transactions, the AYM Amendments, the YFAI
Transactions, the YFAS Amendment and the Dividend Distributions, each on the
terms and subject to the conditions set forth in this Agreement and the relevant
Definitive Agreements.
“Transferred IP” has the meaning set forth in the Mechanisms Intellectual
Property Agreement.
“Yanfeng” has the meaning specified in the introductory paragraph to this
Agreement.
“Yanfeng Indemnitee” has the meaning set forth in Section 9.2(c).
“YFAI” has the meaning specified in the introductory paragraph to this
Agreement.
“YFAI Acquisition” has the meaning specified in the introductory paragraph to
this Agreement.
“YFAI Change of Control” means the occurrence of any of the following events:
(a) any Person or group of Persons (other than the Parties or any of their
respective Affiliates) acting in concert acquires, directly or indirectly,
control of YFAI; (b) YFAI consolidates with or merges
        7


--------------------------------------------------------------------------------



with or into, or sells, transfers or otherwise disposes of more than 50% (fifty
percent) of its consolidated assets to, any other Person, unless, in the case of
a consolidation or merger, the Person or group of Persons controlling YFAI prior
to the transaction will maintain control of the resulting or surviving entity
after the transaction; or (c) the adoption of a plan of liquidation or
dissolution of YFAI. For purposes of this definition, “control” has the meaning
specified in the definition of “Affiliate” set forth in this Section 1.1.
“YFAI Closing” has the meaning specified in Section 3.2(a).
“YFAI Closing Date” has the meaning specified in Section 3.2(a).
“YFAI Closing Equity Interest Purchase Price” has the meaning specified in
Section 3.1(b).
“YFAI Deferred Purchase Price” has the meaning specified in Section 3.1(b).
“YFAI Equity Transfer Agreement” has the meaning specified in Section 2.3.
“YFAI Equity Interest Purchase Price” has the meaning specified in
Section 3.1(b).
“YFAI Payment” has the meaning specified in Section 3.2(b)(i).
“YFAI Transactions” has the meaning specified in the introductory paragraph to
this Agreement.
“YFAS” has the meaning specified in the introductory paragraph to this
Agreement.
“YFAS Articles of Association” has the meaning specified in the introductory
paragraph to this Agreement.
“YFAS Joint Venture Agreement” has the meaning specified in the introductory
paragraph to this Agreement.
“YFAS Resolutions” means the resolutions adopted by the board of directors of
YFAS on or prior to the date of this Agreement approving the YFAS Dividend.
Section 1.2 Interpretation; Construction.


(a) The table of contents, articles, titles and headings to sections herein are
inserted for convenience of reference only and are not intended to be a part of
or to affect the meaning or interpretation of this Agreement. Except as
otherwise indicated, all references in this Agreement to “Articles”, “Sections”
and “Exhibits” are intended to refer to Articles and Sections of this Agreement
and Schedules and Exhibits to this Agreement. The Exhibits referred to herein
shall be construed with and as an integral part of this Agreement to the same
extent as if they were set forth verbatim herein. Any capitalized terms used in
any Exhibit but not otherwise defined therein shall be defined as set forth in
this Agreement unless the context otherwise requires.
        8


--------------------------------------------------------------------------------



(b) For purposes of this Agreement: (i) “include”. “includes” or “including”
shall be deemed to be followed by “without limitation”; (ii) “hereof”, “herein”,
“hereby”, “hereto” and “hereunder” shall refer to this Agreement as a whole and
not to any particular provision of this Agreement; (iii) “extent” in the phrase
“to the extent” shall mean the degree to which a subject or other item extends
and shall not simply mean “if”; (iv) “Dollars” and “U.S.$” shall mean United
States Dollars; (v) the singular includes the plural and vice versa;
(vi) reference to a gender includes the other gender; (vii) “any” shall mean
“any and all”; (viii) “or” is used in the inclusive sense of “and/or”;
(ix) reference to any agreement, document or instrument means such agreement,
document or instrument as amended, supplemented and modified in effect from time
to time in accordance with its terms; (x) reference to any Law means such Law as
amended from time to time and includes any successor legislation thereto and any
rules and regulations promulgated thereunder; and (xi) a reference to any P.R.C.
governmental authority or department shall include such authority or department
at central, provincial, municipal and other levels and their successor authority
or department.


(c) Whenever this Agreement refers to a number of days, such number shall refer
to calendar days unless Business Days are specified. Whenever any action must be
taken hereunder on or by a day that is not a Business Day, then such action may
be validly taken on or by the next day that is a Business Day.
(d) The Parties have participated jointly in the negotiation and drafting of
this Agreement with the benefit of competent legal representation, and the
language used in this Agreement shall be deemed to be the language chosen by the
Parties to express their mutual intent. In the event that an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties, and no presumption or burden of proof
shall arise favoring or disfavoring either Party by virtue of the authorship of
any provisions hereof.
ARTICLE 2
TRANSACTIONS


Section 2.1 Mechanism IP Transactions. In order to implement the Mechanism IP
Transactions, concurrently with the entry into the Original Agreement, Adient
(and any relevant controlled Affiliate thereof) and AYM have entered into an
agreement for the purchase and sale and licensing of certain intellectually
property rights substantially in the form attached hereto as Exhibit A (such
agreement, as amended from time to time, the “Mechanisms Intellectual Property
Agreement”), and as part of the Closing Steps set forth in Article 3, upon and
subject to the terms and conditions set forth in this Agreement and in the
Mechanisms Intellectual Property Agreement, Adient (and any relevant controlled
Affiliate thereof) and AYM shall consummate the transactions described therein.
Section 2.2 AYM Amendments. In order to implement the AYM Amendments, Adient
Asia, Yanfeng and AYM (i) concurrently with the entry into the Original
Agreement, have entered into amendments to the AYM Joint Venture Agreement
substantially in the form attached hereto as Exhibit B-1 (the “Amended and
Restated AYM Joint Venture Agreement”) and (ii) as part of the Closing Steps set
forth in Article 3, shall enter into amendments to the AYM Articles of
Association substantially in the form attached hereto as Exhibit B-2 (the
        9


--------------------------------------------------------------------------------



“Amendment to the AYM Articles of Association” and, together with the Amended
and Restated AYM Joint Venture Agreement, the “Amendments to AYM Joint Venture
Agreement and AYM Articles of Association”), each of which shall become
effective as part of the Closing Steps set forth in Article 3, upon and subject
to the terms and conditions set forth therein (and, for clarity, no sooner than
as set forth in Article 3). As part of the Closing Steps set forth in Article 3,
Adient Asia, Yanfeng and AYM shall prepare and execute any documentation which
is required for the filing of the Amendments to AYM Joint Venture Agreement and
AYM Articles of Association with any competent Governmental Body and make such
filings.


Section 2.3 YFAI Transactions. In order to implement the YFAI Transactions,
concurrently with the entry into the Original Agreement, Adient Interior Hong
Kong Limited, a company formed under the laws of Hong Kong, with registered
address at 1812A., 18F Exchange Tower, No. 33 Wang Chiu Road, Kowloon Bay,
Kowloon, Hong Kong (“Adient HK”) and Yanfeng have entered into an equity
transfer agreement relating to the YFAI Acquisition, in the form attached hereto
as Exhibit C-1 (the “Original YFAI Equity Transfer Agreement”) and, concurrently
with the entry into this Agreement, Adient HK and Yanfeng have entered into a
supplement to the equity transfer agreement relating to the YFAI Acquisition
substantially in the form attached hereto as Exhibit C-2 (the “Supplement to the
YFAI Equity Transfer Agreement” and together with the Original YFAI Equity
Transfer Agreement, the “YFAI Equity Transfer Agreement”), and as part of the
Closing Steps set forth in Article 3, upon and subject to the terms and
conditions set forth in this Agreement and in the YFAI Equity Transfer
Agreement, Adient HK and Yanfeng shall consummate the transactions described
therein.


Section 2.4 YFAS Extension. In order to implement the YFAS Extension, Adient
Asia, Yanfeng and YFAS (i) concurrently with the entry into the Original
Agreement, have entered into amendments to the YFAS Joint Venture Agreement
substantially in the form attached hereto as Exhibit D-1 (the “Amendment No. 15
to YFAS Joint Venture Agreement”) and (ii) as part of the Closing Steps set
forth in Article 3, shall enter into amendments to the YFAS Articles of
Association substantially in the form attached hereto as Exhibit D-2 (the
“Amendment No. 15 to YFAS Articles of Association” and, together with Amendment
No. 15 to YFAS Joint Venture Agreement, the “Amendments to YFAS Joint Venture
Agreement and YFAS Articles of Association”), each of which shall become
effective as part of the Closing Steps set forth in Article 3, upon and subject
to the terms and conditions set forth therein (and, for clarity, no sooner than
as set forth in Article 3). As part of the Closing Steps set forth in Article 3,
Adient Asia, Yanfeng and YFAS shall prepare and execute any documentation which
is required for the filing of the Amendments to YFAS Joint Venture Agreement and
YFAS Articles of Association with any competent Governmental Body and make such
filings.
Section 2.5 Dividend Distributions. AYM and YFAS shall pay to their respective
shareholders the AYM Dividend approved by the AYM Resolutions and the YFAS
Dividend approved by the YFAS Resolutions, respectively, on or before June 30,
2020.


        10


--------------------------------------------------------------------------------



ARTICLE 3
CONSIDERATION; CLOSING


Section 3.1 Consideration. On the terms and subject to the conditions set forth
in this Agreement and in the relevant Definitive Agreements, as part of the
Closing Steps set forth in this Article 3:
(a) in consideration of the sale of the Transferred IP, AYM shall pay to Adient
(or such controlled Affiliate thereof as Adient may designate, subject to
compliance with applicable Law) U.S.$20,000,000 (twenty million) in cash (the
“Mechanism IP Purchase Price”); and
(b) in consideration for the sale of the Equity Interest (as defined in the YFAI
Equity Transfer Agreement), Yanfeng shall pay to Adient HK U.S.$369 million
(three hundred and sixty-nine million) in cash in the aggregate, consisting of:
(i) U.S.$309,000,000 (three hundred and nine million) in cash (the “YFAI Closing
Equity Interest Purchase Price”) pursuant to Section 3.2 hereof, and (ii)
U.S.$60,000,000 (sixty million) in cash (the “YFAI Deferred Purchase Price” and,
together with the YFAI Closing Equity Interest Purchase Price, the “YFAI Equity
Interest Purchase Price”) pursuant to Section 3.4 hereof (less any amount
required to be withheld for tax purposes as determined pursuant to Section 7.1
hereof).
Section 3.2 Closing Steps. Each of the Parties shall, and shall cause its
controlled Affiliates to, take all actions necessary to complete the
Transactions in the order and subject to the conditions set forth below (each
such step leading to the Closing, a “Closing Step”).
(a) On the fourth Business Day following the date on which the conditions set
forth in Article 8 have been satisfied (other than those conditions that by
their nature are to be satisfied at such Closing Step, but subject to the
satisfaction or waiver of those conditions), but in no event prior to the
Unconditional Date (as defined in the YFAI Equity Transfer Agreement), the
Closing of the Transfer of the Equity Interest (each such term, as defined in
the YFAI Equity Transfer Agreement) shall take place at the offices of Yanfeng
at No. 399 Liuzhou Road, Shanghai, the P.R.C. as set forth in the YFAI Equity
Transfer Agreement ( the “YFAI Closing” and, the date on which the YFAI Closing
occurs, the “YFAI Closing Date”). Concurrently with or prior to the YFAI
Closing, Yanfeng, Adient HK (or a relevant Affiliate thereof) and J.P. Morgan
shall enter into the Fund Escrow Agreement (as defined in the YFAI Equity
Transfer Agreement) and, concurrently with or prior to the YFAI Closing, Yanfeng
shall deposit the RMB equivalent of 105% of the YFAI Closing Equity Interest
Purchase Price (an amount equal to US$324,450,000) at the exchange rate
specified in the Fund Escrow Agreement into the escrow account on the terms and
subject to the conditions set forth in the Fund Escrow Agreement.
(b) As promptly as possible following the YFAI Closing Date and in any event
within two (2) Business Days after the completion of the steps set forth in
Annex A-1 and Annex A-2 hereto (other than any steps set forth in Annex A-1 and
Annex A-2 which relate to the payment or settlement of any relevant taxes, to
the extent the payment or settlement of such taxes is not a prerequisite to
Yanfeng’s and/or AYM’s ability to pay the YFAI Closing Equity Interest Purchase
Price and the Mechanism IP Purchase Price, respectively, in accordance with
        11


--------------------------------------------------------------------------------



this Section 3.2(b)), each of the following Closing steps shall be taken on the
same Business Day:
(i) Yanfeng shall pay to Adient HK the YFAI Closing Equity Interest Purchase
Price (less any amount required to be withheld for tax purposes as determined
pursuant to Section 7.1 hereof) as set forth in the YFAI Equity Transfer
Agreement and the Fund Escrow Agreement (the “YFAI Payment”);
(ii) concurrently with the YFAI Payment, AYM shall pay to Adient (or any such
controlled Affiliate thereof as Adient may designate) the Mechanism IP Purchase
Price (less the amount of any local surcharges due with respect to the
value-added taxes arising as a result of the transactions contemplated by the
Mechanisms Intellectual Property Agreement and/or the payment of the Mechanism
IP Purchase Price, as set forth in the commercial invoice issued by Adient (or
its relevant controlled Affiliates) to AYM pursuant to Section 9.10 of the
Mechanisms Intellectual Property Agreement) in immediately available funds by
wire transfer to an account or accounts which will have been designated by
Adient at least two Business Days prior to such payment date (the “IP Closing”);
and
(iii) upon receipt of the YFAI Closing Equity Interest Purchase Price by Adient
HK and of the Mechanism IP Purchase Price by Adient (or any such controlled
Affiliate thereof as Adient may designate):
(x) (1) the relevant Parties (or their relevant Affiliates) shall enter into
Amendment No. 15 to the YFAS Articles of Association, (2) the Amendments to YFAS
Joint Venture Agreement and YFAS Articles of Association shall become effective
and (3) promptly thereafter the relevant Parties (or their relevant Affiliates)
shall make any filings with any Governmental Bodies in the P.R.C. required in
connection therewith; and
(y) (1) the relevant Parties (or their relevant Affiliates) shall enter into the
Amendment to the AYM Articles of Association, (2) the Amendments to AYM Joint
Venture Agreement and AYM Articles of Association shall become effective and (3)
promptly thereafter the relevant Parties (or their relevant Affiliates) shall
make any filings with any Governmental Bodies in the P.R.C. required in
connection therewith.
Section 3.3 Closing Related Covenants. As promptly as possible following the
date of this Agreement, (a) Yanfeng, YFAI and Adient (or Adient HK) shall take
the steps set forth in Annex A-1 hereto in order to obtain any necessary Consent
from any Governmental Body, including Chinese State Administration of Foreign
Exchange (“SAFE”), in connection with the YFAI Payment and the payment of the
YFAI Deferred Purchase Price in U.S.$, (b) AYM and Adient (or its relevant
controlled Affiliates) shall take the steps set forth in Annex A-2 hereto in
order to obtain any necessary approval from SAFE for the payment of the
Mechanism IP Purchase Price in U.S.$, and (c) the Parties shall take such action
as is necessary to comply with Annex C.
        12


--------------------------------------------------------------------------------



Section 3.4 YFAI Deferred Purchase Price. The Deferred Purchase Price shall be
paid according to the performance of YFAI as set forth herein. As promptly as
possible, and in any event within ninety (90) days, following the end of (i) the
fiscal year ending December 31, 2020 and (ii) each fiscal year thereafter until
such time as the YFAI Deferred Purchase Price, less any amount required to be
withheld for tax purposes as determined pursuant to Section 7.1 hereof, is paid
in full (each such fiscal year referred to in clauses (i) and (ii), a “Deferred
Purchase Price Year”), Yanfeng shall (and shall cause YFAI to) prepare in good
faith and deliver to Adient HK the consolidated audited financial statements of
YFAI for such Deferred Purchase Price Year (the “YFAI Audited Financials”). As
promptly as possible, and in any event within thirty (30) days, following the
delivery to Adient HK of the YFAI Audited Financials for each Deferred Purchase
Price Year, Yanfeng shall (or shall cause YFAI to) pay to Adient HK an amount in
US dollars (each such amount, a “Deferred Purchase Price Payment”) equal to 30%
(thirty percent) of the Distributable Earnings for such Deferred Purchase Price
Year (converted from RMB to US dollars at the exchange rate offered by the
remittance bank on the payment date for such Deferred Purchase Price Payment)
until the YFAI Deferred Purchase Price, less any amount required to be withheld
for tax purposes as determined pursuant to Section 7.1 hereof, is paid in full.
For the avoidance of doubt, all Deferred Purchase Price Payment in the aggregate
shall not exceed U.S. $60,000,000 (sixty million), less any amount required to
be withheld for tax purposes as determined pursuant to Section 7.1 hereof.
Furthermore, each of the Parties agrees that it shall have no right to offset
any amounts payable as YFAI Deferred Purchase Price against any other payments
or amounts owed by or among the Parties or any of their Affiliates to any other
Party or any of its Affiliates. Each Deferred Purchase Price Payment shall be
made in US dollars in immediately available funds by wire transfer to an account
or accounts which will have been designated by Adient HK at least two Business
Days prior to such payment date. Prior to each Deferred Purchase Price Payment,
in accordance with Section 7.4 of the YFAI Equity Transfer Agreement, Yanfeng
shall submit necessary documents to the tax authorities and bank in the P.R.C.
for the necessary tax recordals and provide to Adient HK copies of each tax
recordal concurrently with each Deferred Purchase Price Payment. Notwithstanding
the foregoing, immediately prior to any YFAI Change of Control, the YFAI
Deferred Purchase Price (less the aggregate amount of any Deferred Purchase
Price Payments previously made to Adient HK pursuant to this Section 3.4) shall
become immediately due and payable (irrespective of the amount of Distributable
Earnings as of such time) and Yanfeng shall (or shall cause YFAI to) pay such
amount to Adient HK prior to such YFAI Change of Control.
ARTICLE 4
REPRESENTATIONS AND WARRANTIES


Section 4.1 Representations and Warranties of Each Party. Each Party represents
and warrants to the other Parties, as of the date hereof and as of each Closing
Step, as follows:
(a) Organization. Such Party is duly organized and validly existing under the
laws of the jurisdiction of its incorporation or organization and has all
requisite power and authority to enter into and perform its obligations under
this Agreement and the Definitive Agreements to which it is a party.
        13


--------------------------------------------------------------------------------



(b) Due Authorization. The execution, delivery and performance of this Agreement
and the Definitive Agreements to which it is a party has been duly authorized by
all necessary action on the part of such Party, and each of this Agreement and
the Definitive Agreements to which it is a party is (or, at the time it is
entered into, will be) a valid and binding obligation of such Party, enforceable
against such Party in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium and other Laws
relating to or affecting creditors’ rights generally or by general equitable
principles (regardless of whether such enforceability is considered in a
proceeding in equity or at law).
(c) Consents. Other than as set forth on Annex B hereto, no expirations of
waiting periods under applicable Antitrust Laws and no notices, reports or other
filings are required to be made with, nor are any consents, registrations,
approvals, permits or authorizations required to be obtained from, any
Governmental Body by such Party in connection with the execution and delivery by
such Party of this Agreement and the Definitive Agreements to which it is a
party or the consummation of the Transactions contemplated by this Agreement and
the Definitive Agreements.
(d) No Violation or Breach. The execution, delivery and performance by such
Party of this Agreement and the Definitive Agreements to which it is a Party
does not constitute (i) a violation of any provision of the Organizational
Documents of such Party, (ii) a violation of any applicable Law to which such
Party is subject or (iii) a breach of any material Contract to which such Party
is a party, except in the case of the foregoing clauses (ii) and (iii), as would
not reasonably be expected to have a material adverse effect on the ability of
such Party to perform its obligations under this Agreement and the Definitive
Agreements to which it is a Party.
(e) Litigation. No Legal Proceeding brought by any Governmental Body is pending
or, to the knowledge of such Party, threatened against such Party or any of its
Affiliates that (i) challenges or seeks to prevent, enjoin or otherwise delay
any of the Transactions contemplated by this Agreement or the Definitive
Agreements or (ii) would otherwise reasonably be expected to have a material
adverse effect on the ability of such Party to exercise its rights or perform
its obligations under this Agreement or the Definitive Agreements.
(f) No Other Representations or Warranties. Except for the representations and
warranties contained in this Article 4 and any representations and warranties
expressly set forth in the Definitive Agreements to which it is a party, neither
such Party nor any other Person makes any other express or implied
representation or warranty on behalf of such Party.
ARTICLE 5
REGULATORY APPROVALS; OTHER COVENANTS


Section 5.1 Reasonable Best Efforts.


(a) Each of the Parties shall cooperate and use its respective reasonable best
efforts to fulfill as promptly as practicable the conditions precedent
hereunder, including securing as promptly as practicable all Consents required
in connection with the Transactions contemplated by this Agreement and the
Definitive Agreements, including those set forth on Annex B hereto. Without
limiting the generality of the foregoing, the Parties shall make all
        14


--------------------------------------------------------------------------------



filings and submissions required by the Antitrust Laws and any other applicable
Laws and promptly file any additional information requested as soon as
practicable after receipt of such request therefor. To the extent that, as an
accommodation to any Party in its capacity as a buyer (the “Buyer”) and with the
Buyer’s prior written consent, any other Party incurs costs that the Buyer
otherwise would have to incur in order to secure any Consent, the Buyer shall
promptly reimburse such other Party for any such costs that are invoiced by such
other Party to the Buyer. Notwithstanding anything to the contrary contained
herein, none of the Parties shall be required to (A) agree to a Burdensome
Condition or (B) litigate against any Legal Proceeding (including any proceeding
seeking a temporary restraining order or preliminary injunction) challenging any
of the Transactions contemplated by this Agreement or the Definitive Agreements
as violative of any Antitrust Law or any other applicable Laws.
(b) The Parties shall cooperate with one another and shall furnish to the other
Parties all information necessary or desirable in connection with making any
application or filing under the Antitrust Laws and any other applicable Laws,
and in connection with resolving any investigation or other inquiry by any
Governmental Body under any Antitrust Laws or any other applicable Laws with
respect to the Transactions contemplated by this Agreement or the Definitive
Agreements. Each of the Parties shall promptly inform all other relevant Parties
of any communication with, and any proposed understanding, undertaking or
agreement with, any Governmental Body regarding any such filings or any such
Transaction (including, to the extent not prohibited by applicable Law, by
providing copies of all such written communications from any Governmental Body);
provided that none of the Parties shall agree to or enter into any such
understanding, undertaking or agreement with any Governmental Body without the
other Parties’ prior written consent. None of the Parties shall participate in
any meeting or telephone call (to the extent such call is reasonably expected to
be substantive in nature) with any Governmental Body in respect of any such
filings, investigation or other inquiry without giving all other Parties
reasonable prior notice of, and the opportunity to participate in, the meeting
or telephone call (as the case may be). The Parties shall consult and cooperate
with one another in connection with any analyses, appearances, presentations,
memoranda, briefs, arguments, opinions and proposals made or submitted by or on
behalf of any Party in connection with all meetings, actions and proceedings
under or relating to any Antitrust Laws and any other applicable Laws
(including, with respect to making a particular filing, by providing copies of
all such documents to any non-filing Party and their advisors prior to filing
and, if requested, giving due consideration to all reasonable additions,
deletions or changes suggested by such non-filing Party in connection
therewith).
Section 5.2 Further Assurances. On the terms and subject to the conditions set
forth herein, the Parties shall cooperate with each other and use (and cause
their respective controlled Affiliates to use) their respective reasonable best
efforts to take or cause to be taken all actions, and do or cause to be done all
things, as promptly as practicable, reasonably necessary, proper or advisable on
their part under this Agreement, the Definitive Agreements and applicable Law:
(i) to undertake and complete the actions and consummate all of the Transactions
contemplated by this Agreement (including entry into the Definitive Agreements),
(ii) to deliver such notices and take such other actions as may be required to
terminate, in accordance with their terms, Existing Agreements that limit the
operation of the provisions hereof or any of the Definitive Agreements and
(iii) subject to Section 5.1, to prepare and file as promptly as reasonably
        15


--------------------------------------------------------------------------------



practicable all documentation to effect all necessary filings and to obtain as
promptly as practicable all consents, registrations, approvals, permits and
authorizations, necessary or advisable to be obtained in order to comply with
the terms hereof.


Section 5.3 YFAI Covenants. Each of Yanfeng and YFAI hereby agrees that during
the period from the YFAI Closing to either (i) the YFAI Payment or (ii) if this
Agreement is terminated pursuant to Article 9, the completion of the unwinding
of the YFAI Closing resulting in the transfer of the Equity Interest (as defined
in the YFAI Equity Transfer Agreement) back to Adient HK, (x) no member of the
board of directors of YFAI, any supervisor or any officer, in each case,
nominated or appointed by Adient, shall be removed or replaced, and (y) in the
event the removal or replacement of any such person nominated or appointed by
Adient is required in order to comply with applicable Law, Yanfeng shall not
take (or cause YFAI to take) without Adient’s prior written consent any action
which would require unanimous approval of the board of directors of YFAI under
the Amended JVC (as defined in the YFAI Equity Transfer Agreement) effective as
of the date of this Agreement.


Section 5.4 Technology Transfer and Technical Assistance Agreement. AYM and YFAS
hereby agree that, effective upon the effectiveness of the Amendments to AYM
Joint Venture Agreement and AYM Articles of Association, the Technology Transfer
and Technical Assistance Agreement between YFAS (formerly known as Shanghai
Yanfeng Johnson Controls Seating Co., Ltd) and AYM (formerly known as Shanghai
Johnson Controls Yanfeng Seating Mechanism Co., Ltd.), dated as of March 6,
2014, shall automatically terminate and be of no further force and effect.
Section 5.5 Survival; Limitation on Liability.
(a) The representations and warranties of the Parties contained in Article 4
shall survive the Closing for a period of twelve (12) months. The covenants of
the Parties contained herein shall survive (i) until the date that is six (6)
months after the later of (x) the Closing and (y) the payment in full of the
YFAI Deferred Purchase Price or (ii) for any other period explicitly specified
therein. Any claim or suit for breach of any representation, warranty, or
covenant must be brought and made prior to the expiration of the applicable
survival term set forth in this Section 5.5.
(b) NOTWITHSTANDING ANYTHING ELSE TO THE CONTRARY CONTAINED IN THIS AGREEMENT
AND SUBJECT TO ANY PROVISIONS TO THE CONTRARY IN ANY DEFINITIVE AGREEMENT, AND
EXCEPT FOR ANY BREACH OF Section 6.2, NO PERSON SHALL BE ENTITLED TO RECOVER
FROM ANY PARTY ANY CONSEQUENTIAL, PUNITIVE, SPECIAL, INCIDENTAL OR INDIRECT
DAMAGES, INCLUDING LOST PROFITS, LOSS OF FUTURE REVENUE OR INCOME, LOSS OF
BUSINESS REPUTATION OR BRAND VALUE, DIMINUTION OF VALUE OR ANY DAMAGES BASED ON
ANY TYPE OF BUSINESS VALUATION MULTIPLE, WHETHER BASED ON STATUTE, CONTRACT,
TORT OR OTHERWISE, EXCEPT AS REIMBURSEMENT TO THE EXTENT SUCH DAMAGES ARE
AWARDED BY A COURT OF COMPETENT JURISDICTION TO A THIRD PARTY IN CONNECTION WITH
A THIRD PARTY CLAIM; PROVIDED, HOWEVER, THAT THE LIMITATIONS ON A
        16


--------------------------------------------------------------------------------



PARTY’S LIABILITY SET FORTH IN THIS Section 5.5 SHALL NOT APPLY IN CASE OF SUCH
PARTY’S FRAUD, WILLFUL MISCONDUCT IN THE PERFORMANCE OF THIS AGREEMENT OR ANY
DEFINITIVE AGREEMENT OR WILLFUL BREACH OF THIS AGREEMENT OR ANY DEFINITIVE
AGREEMENT.
ARTICLE 6
PUBLIC ANNOUNCEMENTS; CONFIDENTIALITY


Section 6.1 Public Announcements. Each of Adient and Yanfeng have issued an
initial press release regarding the Transactions and Adient has issued a Current
Report on Form 8-K under the Securities Exchange Act of 1934 describing the
Transactions and filing the Original Agreement and the YFAS Extension (the
“Initial Disclosures”); each of Adient and Yanfeng will issue a press release
regarding this Agreement and Adient will issue a Current Report on Form 8-K
under the Securities Exchange Act of 1934 describing and filing this Agreement
(the “Amendment Disclosures”); provided that Adient and Yanfeng shall have
provided each other with a draft of any such press release and a reasonable
opportunity to review and comment on such press release prior to its issuance
(it being understood that each of Adient and Yanfeng shall consider and make a
good faith effort to reflect the other Party’s comments). Except as otherwise
expressly contemplated by this Agreement or the Definitive Agreements, none of
the Parties (nor any of their respective Affiliates) shall issue any other press
release or otherwise make any public statements or disclosure with respect to
the execution or performance of this Agreement or to the Transactions
contemplated hereby or by the Definitive Agreements without the prior written
consent of the other Parties; provided, however, that, notwithstanding anything
to the contrary in this Agreement or the Definitive Agreements, none of the
Parties shall be restrained from making such disclosure as may be required by
Law or by the listing agreement with or regulations of any stock exchange (in
which case the Party seeking to make such disclosure shall promptly notify the
other Parties thereof and the Parties shall use reasonable efforts to cause a
mutually agreeable release or announcement to be issued); provided, further,
that each Party may make public statements, disclosures or communications in
response to inquiries from the press, analysts, investors, customers or
suppliers or via industry conferences or analyst or investor conference calls,
so long as such statements, disclosures or communications are not inconsistent
in tone and substance with the Initial Disclosures and Amendment Disclosures or
other previous public statements, disclosures or communications made by the
Parties or to the extent that they have been reviewed and previously approved by
all of the Parties.
Section 6.2 Confidentiality. Subject to the requirements of applicable Law, each
Party acknowledges that this Agreement, the Definitive Agreements and the
information provided to it and its Representatives in connection with this
Agreement, the Definitive Agreements and the Transactions contemplated hereby
and thereby are subject to the terms of the Confidentiality Agreement, which
shall be deemed incorporated herein by reference as if set forth herein.
ARTICLE 7
TAX MATTERS


        17


--------------------------------------------------------------------------------



Section 7.1 Withholding Taxes. To the extent that the payor is required to
withhold taxes with respect to a payment to Adient or any of its Affiliates made
under this Agreement or any Definitive Agreement, then (i) the payor shall
promptly notify Adient of the need to withhold such taxes with respect to such
payment, and (ii) the Parties shall use commercially reasonable efforts to
reduce such taxes; provided that, in respect of the YFAI Equity Interest
Purchase Price, the payor shall not be entitled to withhold or deduct any taxes
unless and until the relevant tax Governmental Body in the P.R.C. (the “Tax
Authority”) has determined after completion of the tax recordal and assessment
process in respect of the YFAI Acquisition contemplated by the YFAI Equity
Transfer Agreement that such transaction results in a gain subject to tax;
provided, further, that if such determination by the Tax Authority has been made
in respect of the YFAI Acquisition as of the YFAI Closing and Yanfeng and Adient
agree with the tax amount determined by the Tax Authority (or such determination
has otherwise become final as of such time), Yanfeng shall be entitled to
withhold such taxes as determined by the Tax Authority and shall timely pay the
full amount deducted or withheld to the Tax Authority in accordance with
applicable Law. If, as of the YFAI Closing, Yanfeng is not entitled to and does
not withhold any taxes from the YFAI Equity Interest Purchase Price pursuant to
this Section 7.1, Adient shall (or shall cause Adient HK to) indemnify Yanfeng
with respect to the actual amount of withholding tax imposed by the Tax
Authority on Yanfeng in respect of the YFAI Acquisition contemplated by the YFAI
Equity Transfer Agreement, if and to the extent such tax is imposed within
twelve (12) months from the Closing. Yanfeng must provide the tax payment
certificates and other relevant supporting documents for any such claim made to
Adient (or Adient HK). Adient (or Adient HK) will be the party handling any
discussion/disputes with and assessment from the Tax Authority and will
participate in the negotiation with the Tax Authority in respect of the YFAI
Acquisition contemplated by the YFAI Equity Transfer Agreement. This
indemnification applies only to any unpaid withholding tax on the YFAI
Acquisition contemplated by the YFAI Equity Transfer Agreement. It does not
include any other transactions related to Adient, Yanfeng or YFAI. For clarity,
if the tax recordal and assessment process confirms that the YFAI Acquisition
contemplated by the YFAI Equity Transfer Agreement results in no gain, Adient HK
and Yanfeng shall cooperate fully to obtain sufficient supporting documents to
show that the tax assessment process has been completed resulting in no gain.


Section 7.2 Transaction Taxes. Except if and to the extent expressly provided
otherwise in any Definitive Agreement, AYM or Yanfeng shall pay all applicable
transaction taxes, including sales and use taxes, duties, customs, tariffs and
other government-imposed transactional charges, in each case, if and to the
extent applicable (“Transaction Taxes”) on the YFAI Equity Interest Purchase
Price and the Mechanism IP Purchase Price, respectively. For the avoidance of
doubt, the Mechanism IP Purchase Price shall be exclusive of value-added tax but
inclusive of its accompanying local surcharges. AYM shall bear all value-added
taxes arising from the Mechanism IP Purchase Price while Adient (or its relevant
controlled Affiliates) shall bear the accompanying local surcharges. Each Party
shall use reasonable best efforts to avail itself of any available exemptions
from any Transaction Taxes, and to cooperate with the other Parties in providing
any information and documentation that may be necessary to obtain such
exemptions.


ARTICLE 8
        18


--------------------------------------------------------------------------------



CONDITIONS TO CLOSING


Section 8.1 Conditions to the Obligations of All Parties. The obligations of the
Parties to effect the Closing are subject to the satisfaction (or waiver) on or
prior to the relevant Closing Step of the following conditions and of each
condition to closing set forth in a Definitive Agreement which is required prior
to the relevant Closing Step:
(a) Regulatory Consents. Those Consents set forth in Annex C which are required
to be obtained or made in connection with the Transactions under applicable Laws
shall have been obtained or made on or prior to the first Closing Step, unless
otherwise specified in Annex C.
(b) No Prohibition. No Law or Order shall be in effect prohibiting the
Transactions as of each Closing Step.
Section 8.2 Conditions to the Obligations of Each Party. The obligation of each
Party to effect the Closing is subject to the satisfaction (or waiver) on or
prior to the relevant Closing Step of the following conditions:
(a) Representations and Warranties. The representations and warranties of each
other Party shall be true and correct in all material respects as of each
Closing Step.
(b) Covenants. Each of the covenants and agreements of each other Party to be
performed on or prior to such Closing Step pursuant to this Agreement or the
relevant Definitive Agreements shall have been duly performed in all material
respects.
(c) Definitive Agreements. Each other Party shall have executed and delivered
each Definitive Agreement to which it is a party and which is required to be
executed on or prior to such Closing Step.
Section 8.3 Frustration of Closing Conditions. None of the Parties may rely on
the failure of any condition set forth in this Article 8 to be satisfied if such
failure was caused by such Party’s failure to act in good faith or to use its
reasonable best efforts to cause the Closing to occur in accordance with the
Closing Steps.
ARTICLE 9
TERMINATION


Section 9.1 Termination. This Agreement may be terminated at any time prior to
the completion of the last Closing Step:
(a) by the written agreement of Adient and Yanfeng;
(b) by either Adient or Yanfeng, by giving written notice of such termination to
the other Parties, if all of the Closing Steps shall not have occurred on or
prior to September 30, 2020 (the “Outside Date”), so long as the terminating
party is not in material breach of its obligations under this Agreement;
        19


--------------------------------------------------------------------------------



(c) by Adient, by giving written notice of such termination to the other
Parties, if the Appraisal Report (as defined in the YFAI Equity Transfer
Agreement) does not “legally support” the YFAI Equity Interest Purchase Price
pursuant to the YFAI Equity Transfer Agreement and Yanfeng gives notice to
Adient that it wishes to change the YFAI Equity Interest Purchase Price to an
amount not equal to U.S.$369,000,000 (three hundred and sixty nine million) in
cash; and
(d) by either Adient or Yanfeng, upon a material breach by any other Party of
this Agreement or any Definitive Agreement (which Definitive Agreement is
specifically identified in the Definitive Agreement definition), which breach is
not curable or, if curable, is not cured within thirty (30) days after notice
thereof is given by Adient or Yanfeng, respectively; provided that neither
Adient nor Yanfeng shall have the right to terminate this Agreement pursuant to
this Section 9.1(c) if such Party is then in material breach of this Agreement
or the Definitive Agreements.
Section 9.2 Effect of Termination.
(a) If this Agreement is terminated and the Transactions contemplated hereby are
abandoned as described in Section 9.1, this Agreement shall become null and void
and of no further force and effect and there shall be no liability or obligation
on the part of any Party, its Affiliates and their respective Representatives
under or with respect to this Agreement or any of the Definitive Agreements,
except for the provisions of (i) Section 2.5 (Dividend Distribution), (ii)
Section 5.3 (YFAI Covenants), (iii)  Article 6 (Public Announcements;
Confidentiality), (iv) this Section 9.2 (Effect of Termination) and (v)
 Article 10 (Miscellaneous), which shall survive the termination of this
Agreement. Nothing in this Section 9.2 shall be deemed to release any Party from
any liability for any material breach by such Party of the terms and provisions
of this Agreement or the Definitive Agreements or to impair the right of any
Party to compel specific performance by any other Party of its obligations under
this Agreement. Notwithstanding the foregoing, Section 2.5 (Dividend
Distribution) shall survive such termination and the transactions contemplated
under Section 2.5 (Dividend Distribution) shall remain valid and enforceable and
Section 9.2(b)-(d) shall not apply to the transaction contemplated thereunder.
(b) If this Agreement is terminated and the Transactions contemplated hereby are
abandoned as described in Section 9.1, (i) each Party shall return to any other
relevant Party all documents and other materials received from such other Party,
in each case relating to the Transactions contemplated hereby, whether so
obtained before or after the execution hereof, and (ii) if and to the extent any
Transactions have been implemented or completed as part of certain Closing Steps
pursuant to Section 3.2 prior to any such termination of this Agreement, the
Parties shall cooperate with each other and take or cause to be taken all
actions, and do or cause to be done all things, as promptly as practicable,
reasonably necessary, proper or advisable on their part under this Agreement,
the Definitive Agreements and applicable Law to unwind any such Transactions .
(c) If this Agreement is terminated and the Transactions contemplated hereby are
abandoned as described in Section 9.1 as a result of a failure by AYM or Yanfeng
to pay the YFAI Closing Equity Interest Purchase Price or the Mechanism IP
Purchase Price, respectively
        20


--------------------------------------------------------------------------------



(other than as a result of material breach by Adient of the terms of this
Agreement or any Definitive Agreement), then Yanfeng shall indemnify and hold
harmless each of Adient, Adient Asia, Adient HK, AYM and YFAI (each, an “Adient
Indemnitee”) for any and all reasonable and documented out-of-pocket costs and
expenses and taxes incurred by such Adient Indemnitee in connection with the
implementation and unwinding of the Transactions pursuant to the Closing Steps
in Section 3.2 if and to the extent any such Closing Steps are completed prior
to such termination of this Agreement (other than any such costs, expenses and
taxes resulting from a material breach by any such Adient Indemnitee of the
terms of this Agreement or any Definitive Agreement).
(d) If this Agreement is terminated and the Transactions contemplated hereby are
abandoned as described in Section 9.1 as a result of a failure by AYM or Yanfeng
to pay the YFAI Closing Equity Interest Purchase Price or the Mechanism IP
Purchase Price, respectively, in each case, as a result of any material breach
by Adient of the terms of this Agreement or any Definitive Agreement, then
Adient shall indemnify and hold harmless each of Yanfeng, AYM and YFAI (each, an
“Yanfeng Indemnitee”) for any and all reasonable and documented out-of-pocket
costs and expenses and taxes incurred by such Yanfeng Indemnitee in connection
with the implementation and unwinding of the Transactions pursuant to the
Closing Steps in Section 3.2 if and to the extent any such Closing Steps are
completed prior to such termination of this Agreement (other than any such
costs, expenses and taxes resulting from a material breach by any such Yanfeng
Indemnitee of the terms of this Agreement or any Definitive Agreement).
ARTICLE 10
MISCELLANEOUS


Section 10.1 Fees and Expenses. Except as otherwise expressly provided in this
Agreement, whether or not the Transactions contemplated herein are consummated,
all costs and expenses incurred, including fees and disbursements of counsel,
financial advisors and accountants, in connection with this Agreement, the
Definitive Agreements and the Transactions contemplated hereby and thereby shall
be borne by the Party incurring such costs and expenses; provided, however,
that, in the event this Agreement is terminated in accordance with its terms,
the obligation of each Party to bear its own costs and expenses will be subject
to any rights of such Party arising from a breach of this Agreement by any other
Party prior to such termination.


Section 10.2 Late Payments. Unless otherwise set forth in any Definitive
Agreement, any amount that is not paid when due hereunder, including payment of
the full YFAI Equity Interest Purchase Price and the Mechanisms IP Purchase
Price, shall bear interest from and including the date payment of such amount
was due through to the date of actual payment at the per annum rate of 3% plus
the prime rate set forth in The Wall Street Journal (as in effect from time to
time until such amount is paid in full) based on a year of 365 days.
Section 10.3 Notices. All notices or other communications to be delivered in
connection with this Agreement shall be in writing and shall be deemed to have
been properly delivered, given and received (a) on the date of delivery if
delivered by hand during normal business hours of the recipient during a
Business Day, otherwise on the next Business Day, (b) on the date of successful
transmission if sent via email during normal business hours of the
        21


--------------------------------------------------------------------------------



recipient during a Business Day, otherwise on the next Business Day, or (c) on
the date of receipt by the addressee if sent by an internationally recognized
overnight courier, if received on a Business Day, otherwise on the next Business
Day. Such notices or other communications must be sent to each respective Party
at the address or email address set forth below (or at such other address or
email address as shall be specified by a Party in a notice given in accordance
with this Section 10.3):
If to Yanfeng:  Yanfeng Automotive Trim Systems Company Ltd.
No. 399, Liuzhou Road
Shanghai, China
Email: jianxu.jia@yanfeng.com
Attention: General Manager


with a copy (which shall not constitute notice) to:


No. 399, Liuzhou Road
Shanghai, China
Email: canhua.yang@yanfeng.com
Attention: Legal Department


If to Adient:  c/o Adient US LLC
49200 Halyard Drive
Plymouth, MI 48170 USA
Email: co-general.counsel@adient.com
Attention: General Counsel


with a copy (which shall not constitute notice) to:


Sullivan & Cromwell LLP
125 Broad St
New York, NY 10004
Attention: Audra D. Cohen
Email: cohena@sullcrom.com


If to AYM:  Adient Yanfeng Seating Mechanisms Co., Ltd.
c/o Yanfeng Automotive Trim Systems Company Ltd.
No. 399, Liuzhou Road
Shanghai, China
Email: jianxu.jia@yanfeng.com
Attention: Chairman


with a copy (which shall not constitute notice) to:


Adient US LLC
49200 Halyard Drive
Plymouth, MI 48170 USA
        22


--------------------------------------------------------------------------------



Email: co-general.counsel@adient.com
Attention: General Counsel


and


Sullivan & Cromwell LLP
125 Broad St
New York, NY 10004
Attention: Audra D. Cohen
Email: cohena@sullcrom.com


and


Yanfeng Automotive Trim Systems Company Ltd.
No. 399, Liuzhou Road
Shanghai, China
Email: canhua.yang@yanfeng.com
Attention: Legal Department


If to YFAI:  Yanfeng Global Automotive Interior Systems Co., Ltd.
c/o Yanfeng Automotive Trim Systems Company Ltd.
No. 399, Liuzhou Road
Shanghai, China
Email: jianxu.jia@yanfeng.com
Attention: Chairman


with a copy (which shall not constitute notice) to:


Adient US LLC
49200 Halyard Drive
Plymouth, MI 48170 USA
Email: co-general.counsel@adient.com
Attention: General Counsel


and


Sullivan & Cromwell LLP
125 Broad St
New York, NY 10004
Attention: Audra D. Cohen
Email: cohena@sullcrom.com


and


Yanfeng Automotive Trim Systems Company Ltd.
No. 399, Liuzhou Road
        23


--------------------------------------------------------------------------------



Shanghai, China
Email: canhua.yang@yanfeng.com
Attention: Legal Department


If to YFAS:  Yanfeng Adient Seating Co., Ltd.
c/o Yanfeng Automotive Trim Systems Company Ltd.
No. 399, Liuzhou Road
Shanghai, China
Email: jianxu.jia@yanfeng.com
Attention: Chairman


with a copy (which shall not constitute notice) to:


Adient US LLC
49200 Halyard Drive
Plymouth, MI 48170 USA
Email: co-general.counsel@adient.com
Attention: General Counsel


and


Sullivan & Cromwell LLP
125 Broad St
New York, NY 10004
Attention: Audra D. Cohen
Email: cohena@sullcrom.com


and


Yanfeng Automotive Trim Systems Company Ltd.
No. 399, Liuzhou Road
Shanghai, China
Email: canhua.yang@yanfeng.com
Attention: Legal Department


Section 10.4 Entire Agreement. This Agreement together with the Confidentiality
Agreement and the Definitive Agreements constitute the sole and entire agreement
of the Parties with respect to the subject matter contained herein and therein,
and they supersede all other prior representations, warranties, understandings
and agreements, both written and oral, with respect to such subject matter.
Section 10.5 Amendment. This Agreement shall not be amended, modified or
supplemented except by an instrument in writing specifically designated as an
amendment hereto and executed by each of the Parties.
        24


--------------------------------------------------------------------------------



Section 10.6 Waivers. Any Party may, at any time, (a) extend the time for the
performance of any of the obligations or other acts of any other Party,
(b) waive any inaccuracies in the representations and warranties of any other
Party contained herein or (c) waive compliance by any other Party with any of
the agreements or conditions contained herein; provided that, any such waiver
shall only be effective against the Party giving it. No waiver, consent or
agreement by any Party with respect to any of the provisions hereof shall be
effective unless explicitly set forth in a written instrument executed and
delivered by the Party so waiving, consenting or agreeing. No waiver by any
Party of any breach of this Agreement shall operate or be construed as a waiver
of any preceding or subsequent breach, whether of a similar or different
character, unless expressly set forth in such written waiver. Neither any course
of conduct or failure or delay of any Party in exercising or enforcing any
right, remedy or power hereunder shall operate or be construed as a waiver
thereof, nor shall any single or partial exercise of any right, remedy or power
hereunder, or any abandonment or discontinuance of steps to enforce such right,
remedy or power, or any course of conduct, preclude any other or further
exercise thereof or the exercise of any other right, remedy or power.
Section 10.7 Severability. If any term or provision of this Agreement is
invalid, illegal or incapable of being enforced in any situation or in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
the validity, legality or enforceability of any other term or provision hereof
or the offending term or provision in any other situation or any other
jurisdiction so long as the economic or legal substance of the Transactions
contemplated hereby is not affected in any manner materially adverse to any
Party. Upon any such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the Parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible, in a mutually acceptable manner, in order that
the Transactions contemplated hereby be consummated as originally contemplated
to the fullest extent possible.
Section 10.8 No Third Party Beneficiaries. This Agreement shall be binding upon
and inure solely to the benefit of each Party and its successors and permitted
assigns, and nothing in this Agreement, express or implied, is intended to or
shall be construed to confer upon any other Person any legal or equitable
rights, benefits or remedies of any nature whatsoever under or by reason of this
Agreement. This Agreement may be amended or terminated, and any provision of
this Agreement may be waived, in accordance with the terms hereof without the
consent of any Person other than the Parties.
Section 10.9 Assignment. Neither this Agreement nor any of the rights, interests
or obligations hereunder may be assigned or delegated, in whole or in part, by
any Party without the prior written consent of the other Parties, and any
purported assignment or delegation in contravention of this Section 10.9 shall
be null and void and of no force and effect. Subject to the preceding sentences
of this Section 10.9, this Agreement shall be binding upon, shall inure to the
benefit of and shall be enforceable by the Parties and their respective
successors and permitted assigns.
Section 10.10 Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.
(a) This Agreement and all matters, claims, controversies, disputes, suits,
actions or proceedings arising out of or relating to this Agreement and the
negotiation, execution
        25


--------------------------------------------------------------------------------



or performance of this Agreement or (except if and to the extent expressly
provided otherwise in any Definitive Agreement) any of the Transactions
contemplated hereby, including all rights of the Parties (whether sounding in
contract, tort, common or statutory law, equity or otherwise) in connection
therewith, shall be interpreted, construed and governed by and in accordance
with, and enforced pursuant to, the internal Laws of Hong Kong without giving
effect to any choice or conflict of law provision or rule (whether of Hong Kong
or any other jurisdiction) that would cause the application of the Law of any
jurisdiction other than those of Hong Kong.
(b) The Parties agree to negotiate in good faith to resolve any dispute,
controversy, difference or claim among them arising out of, relating to, or
concerning the negotiation, execution or performance of this Agreement or
(except if and to the extent expressly provided otherwise in any Definitive
Agreement) any of the Transactions contemplated hereby (including its existence,
validity or termination) (the “Dispute”). If the negotiations do not resolve the
Dispute to the reasonable satisfaction of all Parties within 60 days,
Section 10.10(c) shall apply.
(c) Each of the Parties irrevocably (i) agrees that any Dispute arising out of,
relating to, or concerning the negotiation, execution or performance of this
Agreement or (except if and to the extent expressly provided otherwise in any
Definitive Agreement) any of the Transactions contemplated hereby (whether
sounding in contract, tort, common or statutory law, equity or otherwise), shall
be referred to and resolved by arbitration to be held in Hong Kong which shall
be administered by the Hong Kong International Arbitration Centre (“HKIAC”) in
accordance with the Hong Kong International Arbitration Centre Administered
Arbitration Rules in force at the time the Notice of Arbitration is submitted
(“Arbitration Rules”), (ii) waives, to the fullest extent it may effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any such arbitration, and (iii) submits to the exclusive jurisdiction of Hong
Kong in any such arbitration. There shall be three arbitrators, selected in
accordance with the Arbitration Rules, and at least one arbitrator shall be
qualified to practice Hong Kong Law. The arbitration shall be conducted in
English and Chinese. The decision of the arbitration tribunal shall be final,
conclusive and binding on the Parties to the arbitration. To the extent
permitted by applicable Law, the Parties waive their right to any form of appeal
of any award. Judgment may be entered on the arbitration tribunal’s decision in
any court having jurisdiction. The Parties to the arbitration shall each pay an
equal share of the costs and expenses of such arbitration, and each Party shall
separately pay for its respective counsel fees and expenses; provided, however,
that the prevailing Party in any such arbitration shall be entitled to recover
from the non-prevailing party its reasonable counsel fees and expenses. The
Parties acknowledge and agree that, in addition to contract damages, the
arbitrators may award provisional and final equitable relief, including
injunctions and specific performance.
(d) EACH PARTY (I) ACKNOWLEDGES AND AGREES THAT ANY LEGAL PROCEEDING THAT MAY
ARISE UNDER OR RELATE TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND (II) HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
        26


--------------------------------------------------------------------------------



OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY
(A) CERTIFIES AND ACKNOWLEDGES THAT NO REPRESENTATIVE OF THE OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF ANY LEGAL PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER,
(B) CERTIFIES AND ACKNOWLEDGES THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION OF THIS AGREEMENT, (C) UNDERSTANDS AND HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER AND (D) MAKES THIS WAIVER
VOLUNTARILY.
Section 10.11 Specific Performance. The Parties agree that irreparable damage
and harm would occur in the event that any provision of this Agreement were not
performed in accordance with its terms and that, although monetary damages may
be available for such a breach, monetary damages would be an inadequate remedy
therefor. Accordingly, each of the Parties agrees that, in the event of any
breach or threatened breach of any provision of this Agreement by such Party,
each other Party shall be entitled to an injunction or injunctions, specific
performance and other equitable relief to prevent or restrain breaches or
threatened breaches hereof and to specifically enforce the terms and provisions
hereof. A Party seeking an order or injunction to prevent breaches of this
Agreement or to enforce specifically the terms and provisions hereof shall not
be required to provide, furnish or post any bond or other security in connection
with or as a condition to obtaining any such order or injunction, and each Party
hereby irrevocably waives any right it may have to require the provision,
furnishing or posting of any such bond or other security.
Section 10.12 Export Control. Each of AYM, Yanfeng and Adient acknowledges that
technical data provided in connection with this Agreement may be subject to
export control laws and regulations of the United States and agrees to comply
with these laws and regulations to the extent applicable to it, including
obtaining any required government authorizations required for the export,
re-export, transfer and use of the technical data and the direct product
thereof.
Section 10.13 Counterparts and Electronic Signatures. This Agreement may be
executed in one or more counterparts, each of which shall be deemed to be an
original and all of which, when taken together, shall be deemed to be one and
the same agreement or document. A signed copy of this Agreement transmitted by
email or other means of electronic transmission shall be deemed to have the same
legal effect as delivery of an original executed copy of this Agreement for all
purposes.
Section 10.14 Languages. This Agreement shall be written in the Chinese and
English languages. The Chinese version and the English version shall have equal
force and effect.
[SIGNATURE PAGE FOLLOWS]
        27



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.


ADIENT PLC
By: 
/s/ Jeffrey Martin StafeilName: Jeffrey Martin StafeilTitle: Executive Vice
President and Chief Financial OfficerYANFENG AUTOMOTIVE TRIM SYSTEMS COMPANY
LTD.By:/s/ Jianxu Jia
Name: Jianxu Jia
Title: Authorized Representative
ADIENT YANFENG SEATING MECHANISMS CO., LTD.By:/s/ Jianxu Jia
Name: Jianxu Jia
Title: Authorized Representative
YANFENG ADIENT SEATING CO., LTD.By:/s/ Jianxu Jia
Name: Jianxu Jia
Title: Authorized Representative
YANFENG GLOBAL AUTOMOTIVE INTERIOR SYSTEMS CO., LTD.By:/s/ Jianxu Jia
Name: Jianxu Jia
Title: Authorized Representative

[Signature Page to Amended and Restated Master Agreement]

